EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Percent Business and Owned by State of Subsidiary Location Registrant Incorporation Grady McCauley Inc. Digital image and screen printed graphics % Ohio North Canton, OH LSI Adapt Inc. Project management and installation services % Ohio North Canton, OH LSI ADL Technology Inc. Electronic Circuit Boards % Ohio Columbus, OH LSLSI Controls Inc. Lighting control systems % Oregon LSI Integrated Graphics LLC Screen and digital printed materials, % Ohio and illuminated and non-illuminated architectural graphics Houston, TX LSI Kentucky LLC Menu board systems; metal fabrication % Ohio Independence, KY LSI Lightron Inc. Fluorescent lighting % Ohio New Windsor, NY LSI MidWest Lighting Inc. Fluorescent lighting % Kansas Kansas City, KS LSI Retail Graphics LLC Interior graphics and signs % Ohio Woonsocket, RI
